Status under America Invents Act
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Objections to the Specification
	The specification is objected to under 37 CFR 1.77(c) for lacking the section heading headings.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.  As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97, 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).

Objection to the Drawings
The drawings filed April 30, 2020 are objected to under 37 CFR 1.84 (b)(1), (i), (m) and (p) as being informal.  The lines, numbers and letters lack uniformity and are fuzzy lacking sharp definition.   Solid shading is not permitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections based on 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claims are narrative in form and replete with indefinite language.  The structure which goes to make up the device must be clearly and positively specified.  The structure must be organized and correlated in such a manner as to present a complete operative device.  The present claims are improperly presented in multiple sentences - but must be in one sentence form only.   Note the format of the claims in the patent(s) cited.

Allowable Subject Matter
While the scope and format of the pending clears present a significant amount of uncertainty, claim 1 does require an implant plug structure comprised of plug member, a handling pin and a sinkhole wherein the sinkhole is in the center of the top surface of the plug and has a diameter of .5 mm and depth of .5mm.  The claim further requires a perpendicular handling pin at the highest point of the plug’s top surface wherein the diameter is 1.0mm, length is 2.0mm and id characterized by a narrowed neck that serves a breaking point.  The prior art of record fails to teach nor reasonably suggest an implant plug having such specifically defined features.  Accordingly claims 1-8 would be allowable if rewritten to overcome the 35 U.S.C. 112 rejections above and to include all of the current elements of the claims.

Prior Art
Applicant’s information disclosure statement of June 11, 2020 has been considered and an initialed copy enclosed herewith.  No copies of the cited foreign references have been provided – the brief English translations of the abstracts provided are insufficient to reasonably determine the scope of the references.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ralph Lewis whose telephone number is (571)272-4712.  The examiner can normally be reached Monday-Friday from 9AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Cris Rodriguez, at (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RALPH A LEWIS/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        (571) 272-4712